                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                         1:21-cv-00069-MOC-WCM

HANNAH R. GREEN,                            )
                                            )
                    Plaintiff,              )           ORDER
        v.                                  )
                                            )
MOOG MUSIC, INC.                            )
                                            )
                 Defendant.                 )
____________________________________        )

        Before the Court is a Motion to Disqualify (the “Motion to Disqualify,”

Doc. 17), filed by Defendant Moog Music, Inc., which requests an order

disqualifying Plaintiff’s counsel Sean D. Soboleski.

   I.        Procedural Background

        On March 16, 2021, Plaintiff filed her original Complaint. Doc. 1.

        On April 28, 2021, Defendant filed a partial motion to dismiss along with

a supporting memorandum. Docs. 8 & 9.

        On May 25, 2021, Plaintiff filed an unopposed motion seeking leave to

amend her Complaint. Plaintiff also filed a Verified Amended Complaint. Docs.

11 & 14.

        Plaintiff’s motion to amend was granted the following day and

Defendant’s partial motion to dismiss was denied as moot. Doc. 15.

        Defendant answered on June 8, 2021. Doc. 16.


                                        1

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 1 of 14
         On June 23, 2021, Defendant filed the Motion to Disqualify along with a

supporting brief. Docs. 17 & 18. Plaintiff has responded, Doc. 20, and

Defendant has replied. Doc. 21.

         In addition, the undersigned conducted a hearing on the Motion to

Disqualify on August 17, 2021. Mr. Soboleski appeared for Plaintiff and

attorney Haley Wells appeared for Defendant.

   II.     Discussion

         Rule 3.7 of the North Carolina Rules of Professional Conduct provides as

follows:

              (a) A lawyer shall not act as advocate at a trial in
              which the lawyer is likely to be a necessary witness
              unless:

              (1) the testimony relates to an uncontested issue;

              (2) the testimony relates to the nature and value of
              legal services rendered in the case; or

              (3) disqualification of the lawyer would work
              substantial hardship on the client.

              (b) A lawyer may act as advocate in a trial in which
              another lawyer in the lawyer's firm is likely to be
              called as a witness unless precluded from doing so by
              Rule 1.7 or Rule 1.9.

Defendant argues that the application of Rule 3.7 requires the disqualification

of Mr. Soboleski in this matter.




                                         2

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 2 of 14
         A. Ripeness

      As discussed further below, Rule 3.7 pertains to an attorney appearing

as an advocate and witness “at a trial.” Consequently, an initial question

presented here is whether the Motion to Disqualify is premature.

      Since Defendant seeks the complete and immediate disqualification of

Plaintiff’s counsel, it is necessary to provide the parties with some guidance on

this issue as they proceed into discovery and toward trial.

      Therefore, the undersigned concludes that a ruling on the Motion to

Disqualify is appropriate at this time.

         B. Necessary Witness

      In her Amended Complaint, Plaintiff asserts claims for discrimination

on the basis of sex in violation of Title VII, retaliation in violation of Title VII,

breach of contract, negligent infliction of emotional distress, and wrongful

discharge. These claims are based on alleged conduct by personnel associated

with Defendant and actions taken in relation to Plaintiff and her employment

by Defendant. Among other things, Plaintiff alleges that she was verbally and

physically intimidated by one of her coworkers, Scott Brandon, during a “work

event” that occurred on September 17, 2019 (the “September 2019 Event”).

Doc. 14, ¶33 at 15-16.

      Defendant contends that Plaintiff’s counsel is engaged or possibly

married to Plaintiff and was present at the September 2019 Event. Defense

                                          3

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 3 of 14
counsel further states that she intends to interview or depose all persons who

were present at the September 2019 Event, including Plaintiff and Mr.

Soboleski. Defendant also believes that Mr. Soboleski will be a potential

witness regarding Plaintiff’s claim for emotional distress. Consequently,

Defendant contends that Mr. Soboleski will be a “necessary witness” for

purposes of Rule 3.7.

      Mr. Soboleski disagrees. While his written response to the Motion to

Disqualify was somewhat equivocal as to his relationship with Plaintiff, during

the hearing he advised that he was not disputing the relationship but

nonetheless argued that he would not be a “necessary witness.”1

      “A witness’s testimony is ‘necessary’ within the meaning of the rule when

it is relevant, material, and unobtainable by other means.” USA v. Wells, No.

3:19-CR-00180-RJC-DSC, 2019 WL 6040785, at *2 (W.D.N.C. Nov. 14, 2019)

(citing State v. Smith, 749 S.E.2d 507, 510 (N.C. Ct. App. 2013) (internal

quotation marks and citation omitted)); North Carolina State Bar, 2011

Formal Ethics Opinion 1 (“It is generally agreed that when the anticipated




1During the hearing, Mr. Soboleski also made an oral motion to exclude at trial any
mention of his relationship with Plaintiff, his presence at events mentioned in the
Amended Complaint, and his relationship with Defendant’s employees. The
undersigned denied that oral motion without prejudice and subject to renewal before
the trial court as a motion in limine, if appropriate.

                                        4

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 4 of 14
testimony is relevant, material, and unobtainable by other means, the lawyer’s

testimony is ‘necessary’”) (citations omitted).

      The undersigned is persuaded that Mr. Soboleski is likely to be a

“necessary witness” in this matter.

      As noted, Plaintiff has made allegations about the September 2019

Event in her Amended Complaint. The information of record indicates that

four individuals were present at that event – Plaintiff, Mr. Soboleski, Mr.

Brandon, and Mr. Brandon’s fiancé, Emory Davis. Although Plaintiff has filed

a declaration asserting that she does not intend to call Mr. Soboleski as a

witness at trial because he would only corroborate a small portion of her

information regarding the September 2019 Event, see Doc. 24 at ¶8, the facts

concerning the September 2019 Event are in dispute.2 In particular, Defendant

has submitted a declaration of Mr. Brandon that describes his recollection of

the September 2019 Event, and which appears to challenge certain allegations

made by Plaintiff. See Doc. 23 at ¶¶16-25.

      Given that Plaintiff is relying on the September 2019 Event as a basis

for her claims, and further as it appears there are factual disputes as to what

occurred during that event, information from the few individuals present,


2 Plaintiff's declaration indicates that the September 2019 Event is referenced in
paragraph 30 of her Amended Complaint. The September 2019 Event, however, is
referenced in paragraph 30 of Plaintiff's original Complaint and paragraph 33 of her
Amended Complaint.

                                         5

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 5 of 14
including Mr. Soboleski, is relevant and material. There is also no indication

that Mr. Soboleski’s recollection of those matters can be obtained by other

means.

      Similarly, by virtue of his relationship with Plaintiff, Mr. Soboleski will

likely be in a unique position to testify regarding Plaintiff’s allegations of

emotional distress.

         C. Substantial Hardship

      The prohibition against a lawyer acting as an advocate and witness at a

trial is not absolute, however; Rule 3.7 provides certain exceptions in that

regard. Plaintiff contends that the third exception, which is found in Rule

3.7(a)(3), applies in this case. In particular, she argues that even if Mr.

Soboleski is likely to be a necessary witness, he should nonetheless be allowed

to represent Plaintiff at trial because disqualifying him would be a substantial

hardship for her. Specifically, Plaintiff asserts that she has been unemployed

since her employment with Defendant was terminated and “is a full-time

student, and does not have the means to hire an attorney for a complex case

like this.” Doc. 20 at 10.

      Although Mr. Soboleski, in Plaintiff’s opposition brief, states that he “has

taken this case pro bono,” Doc. 20 at 10, Plaintiff’s description of Mr.

Soboleski’s representation is different. In her declaration, Plaintiff states that

she is “not paying Mr. Soboleski for his legal services in this matter, as he is

                                        6

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 6 of 14
hired on a contingent fee arrangement.” Doc. 24 at ¶4. She also states that to

attempt to hire an attorney for trial would cause her substantial hardship as

she does not have the means to pay for a trial attorney. Id. at ¶6.

      This information, however, is not sufficient to demonstrate that the

exception set out in Rule 3.7(a)(3) should apply here. Defendant has brought

the Motion to Disqualify early in the development of this case; a pretrial order

has not yet been entered. Further, attorneys who represent plaintiffs in

employment and tort related actions are often retained under contingency

arrangements, though there is no indication that Plaintiff has attempted to

obtain other counsel to represent her.

         D. The Scope of Disqualification

      Having found that Mr. Soboleski is likely to be a necessary witness and

that the exception set forth in Rule 3.7(a)(3) does not apply, the next question

concerns the scope of Mr. Soboleski’s disqualification.

      By its express terms, Rule 3.7(a) prohibits a lawyer from acting as an

advocate and witness “at a trial,” and one court in this district recently

observed in a criminal case that “an attorney who is disqualified from

advocating at trial may represent his client on non-trial matters absent a

showing of other conflict of interest under Rules 1.7 or 1.9, such as involving




                                         7

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 7 of 14
other current or former clients.” USA v. Wells, 2019 WL 6040785, at *2 (citing

Cunningham v. Sams, 161 N.C.App. 295, 299, 588 S.E.2d 484, 487 (2003)).3

      The Motion to Disqualify seeks an order disqualifying Mr. Soboleski

“from serving as counsel to Plaintiff.” Doc. 17 at 1. However, during the

hearing, Defendant acknowledged that case law interpreting North Carolina

Rule 3.7 indicates that Mr. Soboleski could participate in some pretrial

activities, even if he were to be disqualified at trial. See Cunningham, 588

S.E.2d at 487 (“Thus, it appears that even though an attorney may be

prohibited from being an advocate during trial, the attorney may, nevertheless,

represent his client in other capacities, such as drafting documents and

researching legal issues”). As for the extent of those pretrial activities,

Defendant contends that Mr. Soboleski should be prohibited from taking and

defending any and all depositions in this matter.

      Mr. Soboleski disagrees and argues that, if he is to be disqualified, it

should only be for purposes of representing Plaintiff at trial.

      Authorities construing North Carolina Rule 3.7 speak broadly about the

attorney/witness’s pretrial role; the North Carolina Court of Appeals found




3 Defendant has not argued that Mr. Soboleski is prohibited from representing
Plaintiff at this time pursuant to Rule 1.7 or Rule 1.9. See also ABA Comm. on Ethics
and Prof' l Responsibility, Informal Op. 1529 (1989) (“There also is the possibility that
the lawyer who will be a witness on a contested issue at trial will have a conflict of
interest that cannot be waived by the client under Rule 1.7”).

                                           8

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 8 of 14
that an attorney who could not represent a party at trial could nonetheless

“represent his client in other capacities.” See Cunningham, 161 N.C.App. at

299 (reversing portion of disqualification order prohibiting representation in

matters outside of the trial). The North Carolina State Bar, in a formal ethics

opinion, concluded that the prohibition on serving as an advocate and a witness

does not apply to pretrial work, settlement negotiations, or assisting with trial

strategy, and explained that “the underlying reason for the prohibition—

confusion of the trier of fact relative to the lawyer’s role—does not apply when

the lawyer’s advocacy is limited to activities outside the courtroom.” North

Carolina State Bar, 2011 Formal Ethics Opinion 1 (citing Ann. Model Rules of

Prof’l. Conduct (6th ed. 2007), p. 364 (citing cases including Cunningham 161

N.C.App. at 299)).4




4 Other courts have taken a similar view. See Droste v. Julien, 477 F.3d 1030, 1036
(8th Cir. 2007) (“Because Rule 4–3.7 on its face does not apply to pretrial proceedings,
we believe the district court abused its discretion in making the disqualification
motion effective immediately”); DiMartino v. Eighth Jud. Dist. Ct., 119 Nev. 119, 66
P.3d 945, 946 (2003) (“In most jurisdictions, a lawyer who is likely to be a necessary
witness may still represent a client in the pretrial stage”); World Youth Day, Inc. v.
Famous Artists Merch. Exch., Inc., 866 F.Supp. 1297, 1303 (D.Colo.1994) (“Rule 3.7
applies only to an attorney acting as an advocate at trial. Thus, with the informed
consent of the client, a lawyer who is likely to be a necessary witness may accept
employment and continue to represent the client in all litigation roles short of trial
advocacy”) (internal quotations omitted)); In re Bahn, 13 S.W.3d 865, 873
(Tex.App.2000) (“[A]n attorney who is disqualified from representation at trial can
continue to participate in the client’s case until trial commences”).

                                           9

    Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 9 of 14
      However, neither side has presented, and the Court has not located,

authorities considering the specific question of whether an attorney/witness

may take or defend pretrial depositions under North Carolina Rule 3.7.

      Other jurisdictions have addressed the issue and some authorities have

concluded that the taking of depositions by an attorney/witness is not

prohibited. See Cerillo v. Highley, 797 So.2d 1288, 1289 (Fla. Dist. Ct. App.

2001) (concluding trial court erred in disqualifying counsel who would be

witness at trial from participating in pretrial depositions); see also Ann. Mod.

Rules Prof. Cond. §3.7 (noting that disqualification under Rule 3.7 is generally

limited to representation at trial and citing, inter alia, ABA Comm. on Ethics

and Prof'l Responsibility, Informal Op. 89–1529 (1989)(“a lawyer may serve as

an advocate in taking depositions of witnesses and engaging in other pre-trial

discovery as well as in arguing pre-trial motions and appeals from decisions on

those motions as long as the other requirements of Rule 3.7 are met”)).

      The weight of authority, however, appears to be to the contrary. See e.g.,

Waite, Schneider, Bayless & Chesley Co., L.P.A. v. Davis, 253 F. Supp. 3d 997,

1018-19 (S.D. Ohio 2015) (“At the same time, most courts recognize that an

attorney who intends to testify at trial may not participate in ‘any pretrial

activities which carry the risk of revealing the attorney's dual role to the jury.’

In particular, a testifying attorney should not take or defend depositions”)

(collecting cases; internal citations omitted); Williams v. Borden Chemical,

                                        10

   Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 10 of 14
Inc., 501 F.Supp.2d 1219, 1221–22 (S.D. Iowa 2007) (allowing attorney-witness

to represent client, but disqualifying the attorney both from acting as trial

counsel and from “the taking of or appearance at depositions,” noting

“[d]epositions may be offered into evidence at trial,” with the risk that counsel’s

dual role will be revealed to the fact-finder); see also McFarland v. McFarland,

Nos. C084047MWB, C094047MWB, 2010 WL 547233, at *3 (N.D. Iowa Feb. 9,

2010) (“The courts have, however, carefully defined the capacity in which a

lawyer-witness can participate in pretrial discovery”).

         Here, although it is unknown at this time what depositions, either for

discovery or trial purposes, the parties may take, allowing Mr. Soboleski to

participate in those depositions would be problematic. Deposition testimony is,

of course, traditionally recorded by a court reporter and if Mr. Soboleski were

to appear as counsel for Plaintiff during those proceedings, it may be possible

to redact his name from the transcripts if any of them are offered at trial.

However, it has become increasing common in litigation for deposition

testimony to be videotaped as well as transcribed by a court reporter; masking

Mr. Soboleski’s participation in a videotaped deposition would be much more

difficult, if not impossible, if that video were shown to the jury.5




5   Both parties in this case have requested a jury trial.
                                             11

      Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 11 of 14
      Further, from the information before the Court at this time, it appears

that Mr. Soboleski may have discoverable information regarding at least two

disputed issues – the September 2019 Event and Plaintiff’s claim for emotional

distress. If he were to cross-examine witnesses regarding those topics, it could

be difficult to determine whether his questions were based on Mr. Soboleski’s

personal recollection of the disputed issues as opposed to information obtained

from other sources.

      In addition, defense counsel has indicated her intention to take the

depositions of all persons who were present at the September 2019 Event,

including Mr. Soboleski. Allowing Mr. Soboleski to appear at his own

deposition, in the dual capacities of fact witness and counsel for Plaintiff, would

run the risk of significant confusion, including for defense counsel during the

deposition as well as for the Court if any objections were to be raised relative

to that testimony.

      Therefore, under the circumstances presented here, the undersigned

concludes that, while Mr. Soboleski should be allowed to attend depositions

and participate in other pretrial activities such as settlement negotiations,

legal research, and strategy discussions, he should not take or defend

depositions. See McFarland, 2010 WL 547233, at *3 (attorney disqualified

pursuant to Iowa Rule of Professional Conduct 32:3.7 was permitted to

“represent the plaintiff in all pretrial matters, except that although he may

                                        12

   Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 12 of 14
attend depositions in the case, he may not act as advocate during depositions,

and he may not act as trial counsel”).

      In closing, the undersigned notes that the Motion to Disqualify has

required the Court to consider only whether Rule 3.7 mandates Mr. Soboleski’s

disqualification; whether his representation of Plaintiff is a wise choice is a

separate question. In that regard, the undersigned assumes that Mr. Soboleski

will fully discuss with Plaintiff the instant ruling and the potential issues

raised by his continued representation. See e.g., ABA Comm. on Ethics and

Prof' l Responsibility, Informal Op. 1529 (1989) (explaining that “[i]t is

incumbent upon the lawyer who expects to be a witness on a contested issue at

trial and who serves as the lawyer in pre-trial proceedings to have another

lawyer ready to serve as advocate for the client at the trial,” and that “[t]he

effect of potential withdrawal at trial (required under Rule 3.7) after handling

the pre-trial proceedings must be explained fully so that the client may elect

to have the lawyer who is to be trial advocate also handle pre-trial matters to

assure greater efficiency and continuity of representation at lower cost”).




                                         13

   Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 13 of 14
     IT IS THEREFORE ORDERED that the Motion to Disqualify (Doc. 17)

is GRANTED IN PART and DENIED IN PART as follows:

  (1) Plaintiff’s counsel, Sean Soboleski, is disqualified from representing

     Plaintiff at trial. This ruling, however, is without prejudice to a request

     for renewed consideration by the trial court at the time of trial,

     particularly if the circumstances of the case change.

  (2) Mr. Soboleski is likewise disqualified from taking or defending

     depositions in this matter, though he may attend depositions.

  (3) Except as allowed, the Motion to Disqualify is denied.

  The clerk is respectfully directed to schedule an initial pretrial conference.




                                    Signed: September 10, 2021




                                       14

  Case 1:21-cv-00069-MOC-WCM Document 27 Filed 09/10/21 Page 14 of 14
